DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, 8-13, 17-19 (renumbered as claims 1-13) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-4, 8-13, 17-19:
The closest prior art is Siman, Maty  (U.S. Patent Application Publication No. 20100083240 A1, hereinafter referred to as Siman), which teaches:
a processor implemented method for extracting a structured query language (SQL) query in an application, the method comprising:
obtaining (202), via one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), a System Dependence Graph (SDG) of the application (see Siman para. 0186: the system constructs a system dependence graph (SDG) that encompasses an application) and a slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”) associated with a SQL hotspot, the SQL hotspot comprising a program point in the application for dispatching the SQL query to a database associated with the application (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”);
extracting (204), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), one or more query generation nodes of the SQL query from the application (see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. And see Siman para. 0166 and Fig. 13: points in the program code correspond to nodes in a control graph);
computing (206), based on the slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”), a main backward slice for the SQL hotspot using a backward slicing model (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor);
computing (208), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), one or more backward slices on the main backward slice (see Siman para. 0204: the system works backwards from the point of interest in the program code to find all statements that can affect the variables at the point of interest) extracted for the SQL hotspot (see Siman para. 0204: the program code slicing works backwards from a point of interest in the program code. Note: Siman’s “point of interest” corresponds to a hotspot. And see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. Note: Siman’s detecting a point in the program code in which a SQL query is issued corresponds to the claimed “SQL hotspot.”) by using each of the one or more query generation nodes (see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database. And see Siman para. 0166 and Fig. 13: points in the program code correspond to nodes in a control graph) as new slicing criterion (see Siman para. 0203-0204: the system performs program code slicing. This is “a technique well known in the art” in which a program code “slice” is computed by finding all statements that can affect a specified variable at a point of interest and discarding all other statements. Note: Siman’s finding all statements that can affect a specified variable at a point of interest and discarding all other statements corresponds to the claimed “slicing criterion.”);
processing (210), via the one or more hardware processors (see Siman para. 0048 and Fig. 1: the method of the invention is performed by a computing system comprising a processor), each of the one or more backward slices corresponding to the one or more query generation nodes to extract one or more SQL queries (see Siman para. 0204: the system works backwards from the point of interest in the program code to find all statements that can affect the variables at the point of interest; and see Siman para. 0250-0251: the system detects program code that performs a SQL query on a database), wherein processing comprises classifying one or more edges associated with the one or more backward slices in the SDG (see Siman para. 0186: edges in the SDG are classified with codes, referred to as “color” properties, that indicate invocations and returns) and propagating values of one or more constant variables in the application along the one or more edges (see Siman para. 0127: propagation of values along edges of the dependence graph, from a parent node to its descendants),
further comprises computing a string generation criterion while computing the one or more backward slices (see Siman para. 0275-0276: string criteria).

Another prior art reference relied upon is Annamaa, Aivar, et al. ("An interactive tool for analyzing embedded SQL queries." Asian Symposium on Programming Languages and Systems. Springer, Berlin, Heidelberg, 2010. pp. 131-138. Hereinafter referred to as Annamaa), which teaches:
checking (212), via one or more hardware processors, each of one or more SQL queries for syntactic validity by using a SQL parser (see section 2.2 “SQL Syntax Checker”: a parser performs syntactic analysis of SQL queries).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
processing (210), via the one or more hardware processors, each of the one or more backward slices corresponding to the one or more query generation nodes to extract one or more SQL queries, wherein processing comprises classifying one or more edges associated with the one or more backward slices in the SDG and propagating values of one or more constant variables in the application along the one or more edges
computing a string generation criterion while computing the one or more backward slices, wherein processing further comprises computing a forward slice bound by the string generation criterion for each of one or more constant variable, further wherein while computing the forward slice, traversing parameter-in, data, and parameter-out edges of the SDG and wherein classifying comprises: 
collecting a plurality of SDG edges in a forward slice; and
classifying each of plurality of SDG edges into one of a Normal Flow (NF) edge and a Heap Flow (HF) edge, wherein an NF edge comprises a data edge comprising nodes with operations on variables of primitive data type, further comprising classifying each of the HF edge from amongst the plurality of SDG edges into one of HeapCopy, HeapFieldRead, HeapFieldWrite, and HeapAbstraction based on a plurality of predefined HF edge classification rules
(independent claim 1, and similar limitations of independent claims 10 and 19).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163